DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yogo (8,157,036) in view of Gehrke (DE 102015207778 A1 – see translation provided by Examiner).
	With respect to Claim 1, Yogo teaches an electric motor (Figures 1-4, #70) comprising: a static member (71/72) configured as a stator; a movable member (73) configured as a rotor and moveably disposed within the stator (71/72) to define a gap (not explicitly show, but inherent so as to allow rotation of the rotor within stator without physical contact between the rotor and stator, as is well known in the art) therebetween, the stator (71/72) and the rotor (72) disposed proximate to a wheel (100) of a vehicle; the rotor (73) including a rotor output shaft (81/110) extending axially from the rotor (73) and operably interconnected to the wheel (100) of the vehicle, the stator (71/72) and the rotor (73) configured to exert an electromagnetic force therebetween and convert electrical energy into mechanical energy and move the rotor (73); and a pump (90) disposed in fluid communication with the gap (gap between stator #71/72 and rotor  #73 is within casing #60 which receives oil - Col. 6, Lines 6-16) for introducing pressurized lubricant (defined by lubricant oil – Col. 6, Lines 6-16) in the the casing (60), which includes the gap.  Yogo fails to explicitly teach the pressurized lubricant oil disposed in the gap between the static member and the movable member is individually supporting the movable member relative to the static member.  Gehrke teaches wherein it is known to increase the efficiency of the motor (Figures 1-6) by reducing the air gap (4/15/25) as much as possible including eliminating roller bearings (such as the external bearings #64a/b between the rotor/stator of Yogo) and instead using a hydrodynamic bearing comprised of a lubricant oil film between the stator (3/14/23/31) and rotor (2/9/12/19/33) ([0003]-[0006]), and further comprising a pump disposed in fluid communication with the gap (4/15/25) for introducing a pressurized lubricant into the gap ([0013], [0024]); and a pressurized lubricant oil (depicted as #29 in Figure 5 and denoted by arrows in the gap in other figures) disposed in the gap (4/15/25) between the stator (3/14/23/31) and the rotor (2/9/12/19/33) individually supporting the rotor (2/9/12/19/33)  relative to the stator (3/14/23/31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Yogo, with the apparatus of Gehrke so as to increase the efficiency of the motor.
	With respect to Claim 2, Gehrke teaches wherein one of the stator (3/14/23/31) or the rotor (2/9/12/19/33) defines a passageway (5/16) disposed in fluid communication with the gap (4/15/25) for use in introducing the pressurized lubricant ([0024]).  
	With respect to Claim 3, Gehrke teaches wherein the stator (3/14/23/31) defines the passageway (5) (Clearly seen in Figures 1-2 and 6)  
	With respect to Claim 5, Yogo teaches wherein the pump (90) is disposed inPage 2 of 9U.S. Application Serial No. 16/144,002Attorney Docket: 76715-16 fluid communication with the passageway for introducing the pressurized lubricant into the gap (Col. 6, Lines 6-16). 
	With respect to Claim 6, Gehrke teaches the oil as providing a heat dissipating function ([0032]), such that the pump element for pressurizing the lubricant functions as at least one of a heat exchanger, a heat sink, and a radiator in fluid communication with the lubricant. 
With respect to Claim 22, Yogo teaches wherein the rotor (73) is operably connected to a final drive device (80/110) that is directly connected to the wheel of the vehicle (100/20).
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.  The Examiner still considers the obvious combination of Yogo and Gehrke to teach all of the limitations as claimed by Applicant.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the Gherke reference specifically teaches using a lubricant bearing in the air gap between a stator and rotor in place of a convention roller bearing, such as the bearings of Yogo, for the purpose of increasing motor efficiency by reducing friction.  One of ordinary skill would be aware that it is advantageous to increase motor efficiency for a number of known reasons including reducing wear and tear, as taught by Gherke (see Gherke, [0006]).  Therefore, the examiner's conclusion of obviousness is not based upon improper hindsight reasoning, and is proper.
In response to applicant's argument that the proposed modification would change the principle of operation of Yogo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the Gherke reference teaches an alternate bearing system that increases motor efficiency over the bearing of Yogo, rendering an obvious combination.  Applicant’s argument that the combination would require “substantial reconstruction and redesign of the elements shown in Yogo,” is tantamount to arguing that the combination is bodily incorporating features of a secondary reference (Gherke) into the structure of the primary reference (Yogo).  As discussed above, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art, and the combination of employing a lubricant type bearing of Gherke with the device of Yogo would have been obvious to one of ordinary skill in order to improve motor efficiency as taught by Gherke, and therefore the combination meets the test for obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837